 Case 3:19-cv-01281-NJR Document 73 Filed 12/01/20 Page 1 of 3 Page ID #622




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 REGINALD JONES,

                      Plaintiff,

 v.                                            Case No. 19-cv-1281-NJR

 SANDRA QUICK, et al.,

                      Defendants.


                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

        This matter is before the Court on Plaintiff Reginald Jones’s motion to compel

(retention of personal property) (Doc. 70). In response, Defendants filed a motion to strike

Jones’s motion (Doc. 71). Jones filed a response to Defendants’ motion (Doc. 72).

        Jones’s original motion is difficult to read and thus difficult to ascertain what

exactly he is seeking, as noted by Defendants. His responsive brief is much easier to

decipher, and he also attaches another version of his original motion which is easier to

read.

        Jones states that he is not filing a motion for discovery. Instead, his motion

indicates that Frank Lawrence, a defendant in this case, conspired to place him in

protective custody in May 2020, and Jones has been in segregation due to his refusal to

go to protective custody. He notes that he has recently filed a case about this conspiracy

and continues to refuse housing. His current outdate from segregation is December 16,

2020. He notes that his personal and legal property was previously taken from him

                                       Page 1 of 3
 Case 3:19-cv-01281-NJR Document 73 Filed 12/01/20 Page 2 of 3 Page ID #623




during a “strip out” from July 20, 2020, to August 19, 2020. It appears that the property

was eventually returned to Jones. But Jones believes that prior to his outdate of December

16, 2020, when he will again refuse placement in protective custody, that he might be

subject to another “strip out” and be deprived of his property. He requests an order from

the Court preventing his property from being confiscated in a future “strip out”.

       The Court DENIES Jones’s motion. To the extent he seeks injunctive relief, Jones’s

motion is unrelated to the claims in his current case. This case is related to the denial of

grievances by Quick and Lawrence. His current motion appears to seek injunctive relief

related to the prior confiscation of property and the possible future confiscation of

property. This is a new claim, unrelated to the current claims in this case. If Jones believes

that his property was improperly confiscated, he would have to file a new case after first

exhausting his administrative remedies.

       Jones’s request for an order preventing discovery materials in this case from being

confiscated from his cell for a period of time also fails. He has not shown that his materials

are likely to be confiscated. Although Jones states that his request is not speculative, he

offers no more than his own belief that he will be subject to a “strip out” because he was

previously subject to a “strip out” in July 2020. He offers no evidence that the confiscation

of his property is imminent. Further, Jones acknowledges that he eventually received his

property back from staff (Doc. 72, p. 10). Thus, even if he is subject to a “strip out” he has

not shown that he will lose all access to those materials. Although Jones argues that any

confiscation of his material could prevent him from litigating this case, the Court finds

that there is nothing currently pending that would require Jones to access his legal

                                        Page 2 of 3
 Case 3:19-cv-01281-NJR Document 73 Filed 12/01/20 Page 3 of 3 Page ID #624




materials. Jones has already filed a response to Defendants’ summary judgment motion

on the issue of exhaustion and there are no current deadlines which would require that

Jones have immediate access to his legal materials.

      Accordingly, the Court DENIES Jones’s motion to compel. Defendants’ motion to

strike is DENIED as moot.


      IT IS SO ORDERED.

      DATED: December 1, 2020


                                               ____________________________
                                               NANCY J. ROSENSTENGEL
                                               Chief U.S. District Judge




                                      Page 3 of 3
